995 F.2d 305
301 U.S.App.D.C. 405
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.PARVIZ-MOBARAKIZADEH, Appellant,v.Douglas J. WOOD.
No. 91-7188.
United States Court of Appeals, District of Columbia Circuit.
May 25, 1993.

Before:  WALD, RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court orders filed January 11, 1991, October 2, 1991, and October 10, 1991, be affirmed substantially for the reasons stated therein.   Given appellant's deportation and repeated, but unsuccessful, attempts to attend his trial, we fail to see how he would have been able to represent himself at trial.   The district court reasonably required appellant to retain local counsel who would be able to litigate this case to its conclusion in conformity with federal and local rules.   Furthermore, the record is replete with examples of appellant's "dilatory or contumacious conduct."   Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 167 (D.C.Cir.1990).


3
Under the totality of the circumstances presented, dismissal, with prejudice, of appellant's complaint for failure to prosecute was not an abuse of the district court's discretion.   Appellant had adequate notice from the district court's repeated indications that the trial date would not be continued that he risked dismissal of his complaint absent his or his attorney's readiness to go to trial.   The district judge did not act arbitrarily in determining, based on his long experience with the case, that no sanction short of dismissal would have been effective.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.